Citation Nr: 0120536	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-17 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision rendered in June 1998 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied entitlement to service connection for bilateral 
hearing loss.  The Board observes that upon request of the 
veteran, his claims file was transferred in December 1999 to 
the RO in Des Moines, Iowa. 



FINDINGS OF FACT

1.  The veteran was engaged in combat while serving in Europe 
during World 
War II and was exposed to acoustic trauma.

2.  The veteran has bilateral hearing loss disability as 
defined by VA regulations. 

3.  The veteran's bilateral hearing loss disability is 
related to acoustic trauma he was exposed to during service.  



CONCLUSION OF LAW

Bilateral hearing loss was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed bilateral 
hearing loss was incurred in or as a consequence acoustic 
trauma sustained during his military service in World War II.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).  That an injury occurred in service is not 
enough; there must also be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

The Board notes that the veteran's service medical records 
(SMRs) consist entirely of a May 1946 examination report upon 
separation of service, which found the veteran's hearing to 
be normal based on whispered voice testing.  

The veteran's discharge record shows that he served in World 
War II and was awarded the Combat Infantry Badge and 
European-African-Middle Eastern Theater Ribbon with two 
Bronze Stars.  It was also noted that he served the Rhineland 
and Central Europe battles and campaigns.  

At this point, the Board notes that 38 U.S.C.A. § 1154(b) 
states, in pertinent part, that in any case where a veteran 
is engaged in combat during active service, lay or other 
evidence of service incurrence of a combat related disease or 
injury will be considered sufficient proof of service 
connection if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.

The post-service medical records include private medical 
records, which indicate that the veteran suffered from 
bilateral hearing loss as early as June 1981, and show that 
he was seen intermittently throughout the 1980s and 1990s for 
treatment and monitoring of his hearing impairment.  

A May 1998 VA audiological examination report notes the 
veteran's history of noise exposure during combat and his 
complaints of impaired hearing since 1959.  Puretone 
threshold testing revealed the following readings: right ear 
- 40 dB at 500 hertz, 60 dB hertz at 1000 hertz, 70 dB at 
2000 hertz, 80 dB at 3000 hertz, and 85 dB at 4000 hertz; 
Left ear - 35 dB at 500 hertz, 50 dB hertz at 1000 hertz, 75 
dB at 2000 hertz; 95 dB at 3000 hertz, and 105 dB at 4000 
hertz.  Maryland CNC word list speech recognition scores were 
68 percent for the right ear and 60 percent for the ear.  The 
examiner opined that the "[v]eteran's bilateral 
sensorineural hearing loss is consistent with acoustic trauma 
due to excessive noise exposure.  Veteran reported being 
exposed to extensive gunfire and explosions when he was part 
of the infantry and armored infantry for 19 months.  
Veteran's reported history of military noise exposure 
initiated the hearing impairment."

A November 1998 letter from a private audiologist, Joseph J. 
Holmes, Jr., M.A. CCC-A, notes that the veteran's 
audiological evaluations from March 1990 to December 1997 
were reviewed, and that the veteran's history of acoustic 
trauma during military service was considered.  Dr. Holmes 
opined that the veteran's "current hearing loss is likely as 
not to be at least in part attributable to the acoustic 
trauma suffered in the military."  He further commented that 
"a single incident of acoustic trauma has the potential to 
cause permanent damage to the cochlea, and thus permanent 
hearing loss and tinnitus symptoms."

In a December 1998 letter Dr. Holmes clarified the comments 
he made in his November 1998 letter, by stating that based on 
the veteran's descriptions of acoustic trauma he sustained 
during in service, such noise exposure could have contributed 
to his hearing impairment. 

A January 2000 VA audiological examination report includes a 
review of the veteran's claims file.  Puretone threshold 
testing revealed the following readings: right ear - 35 dB at 
500 hertz, 55 dB hertz at 1000 hertz, 75 dB at 2000 hertz, 90 
dB at 3000 hertz, and 95 dB at 4000 hertz; Left ear - 35 dB 
at 500 hertz, 55 dB hertz at 1000 hertz, 70 dB at 2000 hertz; 
95 dB at 3000 hertz, and 100 dB at 4000 hertz.  Maryland CNC 
word list speech recognition scores were 72 percent for the 
right ear and 68 percent for the ear.  

A separate January 2000 VA ear disease examination report 
includes a detailed review and discussion of the veteran's 
complaints, history, and medical records.  The examiner 
opined that "I believe that [the veteran] might have 
sustained some noise trauma with the pillbox incident in 
1945."  However, the examiner also opined that the veteran's 
"histories and audiometric studies are more suggestive of a 
progressive familial sensorineural hearing impairment, fairly 
symmetrical bilaterally, than specific noise induced type 
hearing impairment."  The examiner further commented that 
"to percentage his present hearing loss to 1945 would be a 
matter of conjecture and I would not be able to suggest 
specifically such a percentage."  In addition, the examiner 
stated that the veteran "might have some of his tinnitus 
from the incident in 1945."  

At this point, the Board notes that in order to determine 
whether the veteran has incurred service-connected hearing 
impairment, the Board must first analyze whether the veteran 
is shown to be hearing impaired by VA standards, pursuant to 
38 C.F.R. § 3.385, which states that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The Board observes that the medical evidence of record 
demonstrated that the veteran is been shown to suffer from 
bilateral hearing impairment by VA standards.  The question 
that now must be addressed is whether this hearing loss is 
attributable to his active duty service.  

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for bilateral hearing loss is warranted.  
Initially, as the veteran was engaged in combat during 
service, it is conceded that he was exposed to acoustic 
trauma during service.  The May 1998 VA audiological 
examination report found that the veteran's sensorineural 
hearing loss was consistent with this in-service acoustic 
trauma, and concluded that the veteran's hearing impairment 
was initiated by such noise exposure.  In November and 
December 1998, Dr. Holmes stated that the veteran's bilateral 
hearing loss was, at least in part, as likely as not related 
to acoustic trauma sustained during service.  Finally, the 
January 2001 ear disease examination report - although 
suggesting that the veteran's hearing loss was likely due to 
more recent phenomena than acoustic trauma sustained during 
service - also acknowledged that at least a portion of the 
veteran's hearing loss could have been related to the in-
service acoustic trauma.  

In sum, the evidence of record shows the following: the 
veteran was exposed to acoustic trauma while in combat during 
service; he currently manifests bilateral hearing loss in 
accordance with VA standards that; and his bilateral hearing 
loss has been attributed to this in-service noise exposure by 
several medical professionals.  Therefore, the Board is 
compelled to conclude that service connection for bilateral 
hearing loss is warranted.  




ORDER

Service connection for bilateral hearing loss is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

